DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2020/0006630) in view of Hong (KR 101729383, see copy with English translation).
Regarding claim 1, Sato discloses, in FIGS. 9A-9C and in related text, a magnetic device comprising: 
a pinned layer (112) having a fixed magnetization direction; 
a free layer (108) having a switched magnetization direction; 
a tunnel insulating layer (110) interposed between the pinned layer and the free layer; and 
a spin-torque generation layer (electrode layer 102) injecting spin current (168) into the free layer as in-plane current (162) flows, 
wherein the spin current allows a magnetization direction of the free layer to be switched by a spin-orbit torque, 
the pinned layer and the free layer have perpendicular magnetic anisotropy (see Sato, [0101]-[0105]), 
the spin-torque generation layer includes a tungsten layer (see Sato, [0061]).
Sato does not explicitly disclose a tungsten-nitride layer sequentially stacked, the tungsten-nitride layer is disposed adjacent to the free layer.
Hong teaches a tungsten-nitride layer (WNx) between free layer (CoFeB) and electrode layer (Ta) (see Hong, FIG. 16, pages 30, 39-40). Thus Hong teaches a tungsten-nitride layer sequentially stacked, the tungsten-nitride layer is disposed adjacent to the free layer.
Sato and Hong are analogous art because they both are directed to spintronics devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato with the features of Hong because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato to include a tungsten-nitride layer sequentially stacked, the tungsten-nitride layer is disposed adjacent to the free layer, as taught by Hong, in order to provide a diffusion barrier layer (see Hong, page 39).
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2020/0006630) in view of An (Gwang-Guk An et al., Highly enhanced perpendicular magnetic anisotropic features in a CoFeB/MgO free layer via WN diffusion barrier, Acta Materialia 110 (2016) 217-225).
Regarding claim 1, Sato discloses, in FIGS. 9A-9C and in related text, a magnetic device comprising: 
a pinned layer (112) having a fixed magnetization direction; 
a free layer (108) having a switched magnetization direction; 
a tunnel insulating layer (110) interposed between the pinned layer and the free layer; and 
a spin-torque generation layer (electrode layer 102) injecting spin current (168) into the free layer as in-plane current (162) flows, 
wherein the spin current allows a magnetization direction of the free layer to be switched by a spin-orbit torque, 
the pinned layer and the free layer have perpendicular magnetic anisotropy (see Sato, [0101]-[0105]), 
the spin-torque generation layer includes a tungsten layer (see Sato, [0061]). 
Sato does not explicitly disclose a tungsten-nitride layer sequentially stacked, and the tungsten-nitride layer is disposed adjacent to the free layer.
An teaches a tungsten-nitride layer (WN) between free layer (CoFeB) and electrode layer (Ta) (see An, FIG. 1(d), Abstract, Section 3). Thus An teaches a tungsten-nitride layer sequentially stacked, and the tungsten-nitride layer is disposed adjacent to the free layer.
Sato and An are analogous art because they both are directed to spintronics devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato with the features of An because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato to include a tungsten-nitride layer sequentially stacked, and the tungsten-nitride layer is disposed adjacent to the free layer, as taught by An, in order to preserve perpendicular magnetic anisotropy for high annealing temperature (see An, Abstract, FIG. 1). 
Regarding claim 2, Sato in view of An teaches the device of claim 1.
An teaches wherein a thickness of the tungsten-nitride is 0.2 nm, and nitrogen atomic percent of the tungsten-nitride layer is 5% to 42% (see An, FIG. 2), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 3, Sato in view of An teaches the device of claim 1.
An teaches wherein nitrogen atomic percent of the tungsten-nitride layer is 2% to 29%, and a thickness of the tungsten-nitride is 0.2 nm to 0.8 nm (see An, FIG. 2), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 4, Sato in view of An teaches the device of claim 1.
An teaches wherein a thickness of the tungsten-nitride is 0.2 nm to 3 nm (see An, FIG. 2), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
An teaches wherein nitrogen atomic percent of the tungsten-nitride layer is 9.1% or higher (see An, FIG. 1). An does not explicitly teach wherein nitrogen atomic percent of the tungsten-nitride layer is 2% to 5%.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.
Regarding claim 5, Sato in view of An teaches the device of claim 1.
An teaches wherein the tungsten-nitride layer includes a crystalline W2N (111) phase, or the tungsten-nitride layer includes a crystalline W2N (111) phase and a crystalline WN (100) phase (see An, page 220), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 6, Sato in view of An teaches the device of claim 1.
Sato teaches wherein the tungsten layer (electrode layer 102) is vertically aligned (overlapped) with the free layer (112) (see Sato, FIG. 9A).
Regarding claim 8, Sato in view of An teaches the device of claim 1.
An teaches wherein resistivity of the tungsten-nitride layer is 350 µΩ·cm or more (see An, page 220), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of An, and further in view of Lee (US 2017/0316813).
Regarding claim 7, Sato in view of An teaches the device of claim 1.
Sato discloses the spin-torque generation layer (spin orbit torque electrode layer 120) is the tungsten layer (see Sato, [0061]).
Sato and An do not explicitly disclose or teach wherein the spin-torque generation layer further includes a ferromagnetic layer having in-plane magnetic anisotropy, and the tungsten layer is disposed between the ferromagnetic layer and the tungsten-nitride layer.
Lee teaches a ferromagnetic layer (305) having in-plane magnetic anisotropy at the side of spin orbit torque electrode layer (304) opposite to the free layer (303) (see Lee, FIG. 3, [0053], [0058]-[0059], [0063]). Since An teaches the tungsten-nitride layer is on the side of electrode layer (Ta) adjacent to free layer (CoFeB) (see An, FIG. 1(d)). Lee together with An teaches wherein the spin-torque generation layer further includes a ferromagnetic layer having in-plane magnetic anisotropy, and the tungsten layer is disposed between the ferromagnetic layer and the tungsten-nitride layer.
Sato and Lee are analogous art because they both are directed to spintronics devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato with the features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Sato to include wherein the spin-torque generation layer further includes a ferromagnetic layer having in-plane magnetic anisotropy, and the tungsten layer is disposed between the ferromagnetic layer and the tungsten-nitride layer, as taught by Lee, in order to achieve magnetization reversal of the free layer without the help of an external magnetic field (see Lee, [0065]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2020/0006630) in view of Hong (KR 101729383, see copy with English translation).
Regarding claim 9, Sato discloses, in FIGS. 9A-9C and in related text, a magnetic device comprising: 
a pinned layer (112) having a fixed magnetization direction; 
a free layer (108) having a switched magnetization direction; 
a tunnel insulating layer (110) interposed between the pinned layer and the free layer; 
a spin-torque generation layer (electrode layer 102) injecting spin current (168) into the free layer as in-plane current (162) flows; and 
wherein the spin current allows a magnetization direction of the free layer to be switched by a spin-orbit torque, 
the pinned layer and the free layer have perpendicular magnetic anisotropy (see Sato, [0101]-[0105]), 
the spin-torque generation layer includes a tungsten layer (see Sato, [0061]). 
Sato does not explicitly disclose a tungsten-nitride layer disposed between the free layer and the spin-torque generation layer, the tungsten-nitride layer is vertically aligned with the free layer.
Hong teaches a tungsten-nitride layer (WNx) between free layer (CoFeB) and electrode layer (Ta) and vertically aligned (overlapped) with the free layer (see Hong, FIG. 16, pages 30, 39-40). Thus Hong teaches a tungsten-nitride layer disposed between the free layer and the spin-torque generation layer, the tungsten-nitride layer is vertically aligned with the free layer.
Sato and Hong are analogous art because they both are directed to spintronics devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato with the features of Hong because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato to include a tungsten-nitride layer disposed between the free layer and the spin-torque generation layer, the tungsten-nitride layer is vertically aligned with the free layer, as taught by Hong, in order to provide a diffusion barrier layer (see Hong, page 39).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2020/0006630) in view of An (Gwang-Guk An et al., Highly enhanced perpendicular magnetic anisotropic features in a CoFeB/MgO free layer via WN diffusion barrier, Acta Materialia 110 (2016) 217-225).
Regarding claim 10, Sato discloses, in FIGS. 9A-9C and in related text, a magnetic device comprising: 
a pinned layer (112) having a fixed magnetization direction; 
a free layer (108) having a switched magnetization direction; 
a tunnel insulating layer (110) interposed between the pinned layer and the free layer; and 
a spin-torque generation layer (electrode layer 102) injecting spin current (168) into the free layer as in-plane current (162) flows, 
wherein the spin current allows a magnetization direction of the free layer to be switched by a spin-orbit torque, 
the pinned layer and the free layer have perpendicular magnetic anisotropy (see Sato, [0101]-[0105]).
Sato discloses the spin-torque generation layer is a spin orbit torque electrode including heavy metal such as tantalum, tungsten and platinum (see Sato, [0061]).
Sato does not explicitly disclose the spin-torque generation layer includes a tungsten-nitride layer, the tungsten-nitride layer is disposed adjacent to the free layer.
AN teaches a tungsten-nitride layer (WN) between free layer (CoFeB) and electrode layer (Ta) (see An, FIG. 1(d), Abstract, Section 3). Thus An teaches the spin-torque generation layer includes a tungsten-nitride layer, the tungsten-nitride layer is disposed adjacent to the free layer.
Sato and An are analogous art because they both are directed to spintronics devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato with the features of An because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato to include the spin-torque generation layer includes a tungsten-nitride layer, the tungsten-nitride layer is disposed adjacent to the free layer, as taught by An, in order to preserve perpendicular magnetic anisotropy for high annealing temperature (see An, Abstract, FIG. 1).
An teaches nitrogen atomic percent of the tungsten-nitride layer is 9.1% or more (see An, FIG. 2). An does not explicitly teach nitrogen atomic percent of the tungsten-nitride layer is 2% to 5%.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.

Response to Arguments
Applicant's arguments filed on 10/17/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 7 to 11, Applicant argues that there was no suggestion or motivation to modify or combine Sato and Hong. Applicant argues that there was no motivation or suggestion in Hong to use the tungsten-nitride layer (WNx) of Hong as a diffusion barrier in the device of Sato, which has a W/CoFeB/MgO structure. By citing Xu (X.D. Xu et al., Impact of boron diffusion at MgO grain boundaries on magneto-transport properties of MgO/CoFeB/W magnetic tunnel junctions, Acta Materialia 161 (2018) 360-366), Applicant argues since no boron diffuses into the W layers in the W/CoFeB/MgO structure, there is no need to combine the tungsten-nitride layer of Hong as a diffusion barrier for the W/CoFeB/MgO structure of Sato. 
In Response, the Office notes that Applicant appears asserting that the phenomenon of no boron diffusing into the W layers in the W/CoFeB/MgO structure is an inherent property of the structure and is always true. However, Xu only demonstrates this phenomenon at two distinct temperatures 300 °C and 400 °C. Xu does not demonstrate that this phenomenon is always true for all temperature rage, for example, for the target temperature range about 325 °C to 425 °C in Hong (see page 34 of Hong). Thus Xu cannot show that there is no need to combine the tungsten-nitride layer of Hong as a diffusion barrier for the W/CoFeB/MgO structure of Sato.
In Applicant’s remarks, pages 11 to 16, Applicant argues that An cannot be combined with Sato because An does not show the features (low switching current, increasing critical current with increasing nitrogen concentration of the WNx layer) described in the specification of the instant application. 
In response, the Office notes that the features upon which Applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811